DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf (USP 6139746) and further in view of Schmeisser et al. (USP 4952127) and Markussen et al. (US Pub. No. 2004/0137571).

Claims 1, 2 and 3: A concentration apparatus comprising: a liquid tank storing a liquid containing a filtration object (Fig. 6, 35); a tubular member having a first end portion and a second end portion (Fig. 6, 36/89), each of which being disposed in the liquid tank and forming a first circulation flow path between the first end portion and the second end portion (Fig. 6, 36/89); a circulation pump for supplying the liquid stored in the liquid tank to flow from the first end portion to the second end portion of the tubular member in a circulating manner (Fig. 6, “P” next to element 55); a filtration filter between the first end portion and the second end portion (Fig. 6, 83),; a bypass pipe having first and second ends thereof connected to sidewalls of the tubular member so as to form a second circulation flow path between the first end portion and the second end portion of the tubular member (Fig. 6, 55), the second circulation flow path having a shorter path length than the first circulation flow path (Fig. 6, 55-89); a switching valve constructed to cause the liquid to flow in one of the first circulation flow path or the second circulation flow path (Fig. 6, 57 or 81); 
Kopf does not teach a control unit controlling driving of the circulation pump and a switching operation of the switching valve or that the control unit is operable to switch the switching valve, or any switching valve, to control fluid flow and direction.
Schmeisser et al. teach a separating system comprising a computer configured to control the device wherein the computer controls the centrifuge and pumps, sensors, and adjusts parameters (abstract). 
	One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate a computer to control Kopf’s system for the benefit of automating operation and control.

Markussen et al. teach that cross-flow membranes are commonly made of metals [0036]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Claim 4: Kopf teaches a filtrate pump (Fig. pumps are labeled “P”).
Claims 5-12: Kopf does not teach an additional bypass path. Kopf teaches that the filter membrane module used in the apparatus are variable and are designed to target components needed for removal (col. 16-17). While Kopf only teaches two filters in the embodiment shown in Figure 6 (two filters, one bypass line), including a third filter having a cutoff size larger or smaller – depending on the components in the material – would have been obvious to one of ordinary skill in the art in order to further treat the fluid for target component removal. Prior to each branch, i.e. bypass, there would be expected a switching valve for controlling fluid flow. As explained in the rejection of Claim 1 above, the control unit is operable of controlling the automation of the valves as needed.
Claim 14: The filter (Figure 6, 83) is downstream of the bypass pipe (Figure 6, 55).
Claims 13-17: Kopf does not teach that the bypass pipe diameter is smaller than the tubular member (i.e. the general pipe line). 
Fluid flow through a line is controlled by variables including the diameter of the pipe. A smaller pipe diameter will have a greater resistance to flow and will reduce fluid flow rate whereas a larger pipe diameter will allow a greater flow rate. Controlling the pipe diameter to be less than the mainline diameter would have been obvious to one of ordinary skill in the art at the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778